ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-225 and DRB 03-169, concluding that as a matter of final discipline pursuant to Rule l:20-13(e), based on respondent’s conviction in the United States District Court, District of New Jersey of one count of conspiracy to commit mail fraud, PHILIP S. NOCE of RIVER EDGE, who was admitted to the bar of this State in 1972, should be suspended from the practice of law for a period of three years for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d) (conduct prejudicial to the administration of justice), and ACPE Opinion 639, 125 N.J.L.J. 894 (1990) (an attorney who represents a purchaser of real estate cannot provide the title insurance through a title insurance company in which he has a beneficial interest);
And the Disciplinary Review Board having determined that the term of suspension should be retroactive to July 25, 2002, the date on which respondent was temporarily suspended from the practice of law by Order of this Court;
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to submit proof of payment of the fine and restitution required by the federal judgment of conviction;
And PHILIP S. NOCE having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
*532It is ORDERED that PHILIP S. NOCE is suspended from the practice of law for a period of three years, retroactive to July 25, 2002, and until the further Order of the Court; and it is further
ORDERED that with any application for reinstatement to practice, respondent shall submit proof that he is in compliance with the payment schedule for the fine and restitution ordered by the United States District Court; and it is further
ORDERED that if at any time following reinstatement, respondent fails to comply with the fine and restitution payment schedule, he shall be subject to an order of suspension, which will be lifted only on respondent’s return to full compliance with the payment schedule and on further Order of the Court; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.